Mr. Justice Yerger
delivered the opinion of the court.
The facts of this case, as stated in the complainant’s bill, do not make a case, entitling him to any lien on the land for the notes named in the bill.
*94The vendor’s lien for the purchase-money is founded' upon an implied trust between the vendor and purchaser; and this court has distinctly held, that if the vendor makes the purchaser a deed, an assignee of a note for the purchase-money has no lien upon the land for the payment of the note. 6 How. R. 362. In the present case, the complainant was not the vendor of the land. On the contrary, he states, that “Jonathan T. Nelson sold the land to defendant, and conveyed to him by deed, and that complainant paid Nelson the amount of defendant’s purchase, and took defendant’s note directly to himself for the amount thus paid; and in this way, by general agreement of the parties, was substituted as defendant’s creditor for the purchase-money, and was put in the place of, and clothed with, all the rights, powers, and privileges of the vendor, in relation to the premises.” The true statement of this case shows that the relationship of vendor and vendee never existed between these parties. And, as the vendor received his whole purchase-money when he made the conveyance, he never had any lien on the land which could be assigned, even if the vendor’s lien, where he had made a conveyance, was the subject of assignment.
We are thus driven to the “general” parol agreement, which it is said was made, that complainant should have a lien on the land for the purchase-money. To give effect to such an agreement would violate the whole spirit of the statute of frauds, and introduce the very evils it was intended to guard against.
The decree of «the court below was erroneous, and must be reversed, and the complainant’s bill dismissed.